Title: From Thomas Jefferson to James Brown, 20 December 1792
From: Jefferson, Thomas
To: Brown, James



Dr. Sir
Philadelphia Dec. 20. 1792.

Your favor of the 11th. was received the day before yesterday, and I now inclose you a letter for each of the two ships mentioned therein.I have just recieved information that the National convention of France have reduced the duty on American tobacco carried in French ships from 18₶–15s to 10₶. on that carried in American ships from 25₶. to 12₶. and determined to admit the tobacco of all other countries at 15₶. Certificates of American growth must be carried, signed by the French Consul if there be one at the port, if not then by a custom house officer or justice of the peace.
My draughts on you have been as follow.





Dollars


 Oct.
 23. in favr of
Clow & co.
200


 Nov.
 4.
J. G. Jefferson
  75.




Mr. Maury
 166.67



 8.
Clow & co.
200.



20.
do.
200.


 Dec.
 4.
do.
200.





1041.67


Mr. Eppes writes me word that an injunction of a judgment obtained by Mr. Wayles’s executors against Cary’s executor, being dissolved, the executor has undertaken to make a considerable payment in January. He does not say how much, but has asked me what he is to do with my dividend of it. I have taken the liberty of desiring it may be paid into your hands, subject to my orders. The entire judgment was for a very great sum: I believe not less than 2500, or 3000 £ sterl. but judging from the ordinary course of things in Virginia, I presume the paiment promised will fall much short of the sum total. As soon as I can get further information I have asked from Mr. Eppes, I will trouble you again on the subject.—The sloop Richmond is arrived here this day. I am with great esteem Dr. Sir your most obedt humble servt

Th: Jefferson

 